553 S.E.2d 680 (2001)
Wayne AUSTIN, Employee,
v.
CONTINENTAL GENERAL TIRE, Self-Insured, Employer.
No. 73A01.
Supreme Court of North Carolina.
November 9, 2001.
Wallace and Graham, P.A., by Mona Lisa Wallace and Richard L. Huffman, Charlotte, for plaintiff-appellee.
Hedrick, Eatman, Gardner & Kincheloe, L.L.P., by J.A. Gardner, III, and Jeff Kadis, Charlotte, for defendant-appellant.
Parker, Poe, Adams & Bernstein, L.L.P., by Josephine H. Hicks and Anna L. Baird, Charlotte, on behalf of North Carolina Citizens for Business and Industry, amicus curiae.
The Jernigan Law Firm, by Leonard T. Jernigan, Jr., Raleigh, on behalf of Workplace Injury Litigation Group, Inc., amicus curiae.
Johnston, Allison & Hord, PA, by James W. Allison, Charlotte, on behalf of Carolinas AGC, Inc., amicus curiae.
Teague, Campbell, Dennis & Gorham, L.L.P., by Thomas M. Clare and Tracey L. Jones, Raleigh, on behalf of N.C. Association of Defense Attorneys, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Greene, we reverse the decision of the Court of Appeals and remand this case to that court for further remand to the North Carolina Industrial Commission for proceedings not inconsistent with this opinion and Judge Greene's dissent below.
REVERSED AND REMANDED.
Justice EDMUNDS did not participate in the consideration or decision of this case.